Judgment of the Supreme Court, Queens County, dated April 13, 1966, reversed, on the law and the facts. *659with costs to plaintiff; specific performance directed in favor of plaintiff, with adjustments to be made as of the date when title is transferred to plaintiff; counterclaim dismissed; and action remitted to Special Term for the making and entry of judgment accordingly. In our opinion the parties should be bound by their stipulation for specific performance made in open court. The stipulation should not have been set aside without a showing of good cause therefor (Campbell v. Bussing, 274 App. Div. 893). No good cause existed for relieving the parties of their stipulation; moreover, neither party made application to be relieved of the stipulation. Adjustments should be made as of the closing date when title is transferred to plaintiff. The counterclaim of defendants was properly dismissed by the trial court. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.